Citation Nr: 0201339	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esq.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to an evaluation in excess of 30 percent 
for PTSD.  

In February 2001, the Board of Veterans' Appeals (Board) also 
denied entitlement to an evaluation in excess of 30 percent 
for PTSD. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, heightened VA's 
duty to assist the veteran.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, but that the Court 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case.  14 Vet App. 
at 290.     

In light of Holliday, supra, a joint motion for remand argued 
the Board's initial consideration of the VCAA in February 
2001 was legally insufficient.  38 U.S.C.A. § 7104(d)(1) 
(West 1991); see also Weaver v. Principi, 14 Vet. App. 301 
(2001) (per curiam).  It was specifically argued that the 
Board failed to consider the applicability of the VCAA's 
notice provisions.  See 38 U.S.C.A. § 5103A. 

In June 2001, the Court issued an Order, which vacated the 
Board's February 2001 decision and remanded the matter.  
Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

Although the veteran previously requested a hearing before a 
travel Member of the Board at the RO when he submitted his 
substantive appeal in December 1999, he subsequently withdrew 
such request by letter dated in January 2000.  38 C.F.R. 
§ 20.702(e) (2001).

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case.  In this case, however, 
this procedural right has been waived.  38 C.F.R. § 
20.1304(c) (2001).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. PTSD is currently manifested by nightmares, flashbacks, 
intrusive thoughts, difficulty controlling anger, 
depressed mood, irritability, and difficulty sleeping.

3. PTSD is not productive of occupational and social 
impairment, with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records disclose that the veteran trained and served 
as a rifleman with the United States Marine Corps in Vietnam, 
where he earned a Purple Heart.  Entitlement to service 
connection has also been granted for residuals of a gunshot 
wound of the right hand with fusion of the right 
carpometacarpal joint.

In June 1997, the veteran was seen for complaints of PTSD 
symptomatology, specifically increased nightmares and 
irritability.  He was alert and fully oriented on 
examination.  He reported insomnia and frequent awakening 
secondary to nightmares of his Vietnam experience.  There was 
no evidence of psychotic or delusional thinking.  Insight and 
judgment were described as good.  Memory was grossly intact, 
but concentration was reportedly poor.  The diagnosis was 
PTSD.  

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1997.

VA conducted a mental disorders examination in December 1997.  
On examination, the veteran was described as a nice, 
cooperative gentlemen in no acute distress.  He was fully 
oriented.  His verbal abilities were described as normal, and 
there was no evidence of speech impediments.  There was also 
no evidence in thought disturbance, form, or content.  He 
appeared somewhat anxious, tense, and had features of mild 
depression.  Insight and judgment were fair, and there was no 
evidence of dementia.  The diagnoses were dysthymia and PTSD.  
His Global Assessment of Functioning (GAF) rating was 75.

In January 1998, the veteran was administered the Minnesota 
Multiphasic Personality Inventory (MMPI) to assess PTSD.  The 
results, which showed seriously impaired functioning, were 
determined to be invalid.  

VA treated the veteran in March 1998 for hypertension.  The 
treatment notes indicate he was watching his diet and 
exercising.  He was described as pleasant, verbal, 
cooperative, and in no apparent distress, voicing no 
complaints.   

In May 1998, the veteran was administered the MMPI and 
provided a valid profile, which was considered consistent for 
PTSD. 

VA conducted a PTSD examination in May 1998.  On examination, 
the veteran was described as cooperative and pleasant.  
Affect was constricted, and mood was slightly irritable.  
Thought processes were logical with no bizarre ideation.  
Speech was reportedly normal in rate and volume.  The 
diagnosis was PTSD.  The GAF rating was 61.  The examiner 
reported that the veteran had a meaningful interpersonal 
relationship with his wife and was able to function well 
enough to keep his job; however, his social avoidance, sleep 
problems, and irritability would be in the range of moderate 
as opposed to mild symptoms.  

In June 1998, the RO granted entitlement to service 
connection for PTSD, assigning an evaluation of 30 percent, 
effective July 23, 1997.  

A VA outpatient treatment record dated in November 1998 shows 
that the veteran was seen for complaints of depression.  It 
was noted that he presented for the first time in nearly a 
year.  He stated he had been laid off from his job of six 
years.  He reported difficulty with sleep, depression, 
anxiety, and mood irritability.  The diagnosis was 
depression.  

A VA outpatient treatment record dated in February 1999 shows 
that the veteran was seen with complaints of insomnia, severe 
social withdrawal, nightmares, irritability, and depression.  
The diagnosis was PTSD.  

In March 1999, the veteran submitted a statement that his 
PTSD had worsened in severity, which the RO construed as a 
claim for an increased evaluation.  

VA conducted a psychiatric examination in May 1999.  On 
examination, the veteran's speech was normal in tone and 
pressure and regular in rate and rhythm.  His body movements 
were normal without dyskinesia.  He was described as 
cooperative, alert, and fully oriented.  Memory, 
concentration, and abstraction were intact.  Insight and 
judgment were fair.  Fund of knowledge was adequate.  Mood 
was described as depressed, and affect was full.  There was 
no evidence of psychomotor retardation or agitation.  There 
was no evidence of suicidal or homicidal ideations.   There 
was also no evidence of paranoid ideation, delusions, or 
loose associations.  The diagnosis was PTSD, and the GAF 
rating was 57.  

In October 2001, the veteran submitted a letter from his 
treating psychiatrist, Dr. RJK (initials), dated in June 
2001.  Dr. RJK stated there was complete impairment in social 
relationships, significant impairment in the ability to work 
to full potential, and extremely distressing - and at times 
disabling - recurrent symptoms.  Reviewing the veteran's 
treatment history in the context of the regulations at 
38 C.F.R. § 4.130, Dr. RJK concluded the veteran's PTSD 
warrants a disability rating higher than 30 percent.    


Criteria for Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  





The revised criteria provide for a 50 percent evaluation when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The revised criteria provide a 70 percent evaluation when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

Under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2001).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  


Analysis

I.  Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.  

The veteran filed his claim for an increased evaluation in 
March 1999.  VA notified the veteran of information and 
evidence necessary to substantiate the claim, and in 
response, he completed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA).  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).

The release form, however, only lists one source of 
additional information to be obtained - the Sepulveda, 
California VAMC, where DR. FB primarily treated him.  In 
April 1999, the RO received updated treatment records from 
the Sepulveda VAMC and reviewed them prior to their July 1999 
rating decision.  VA has therefore satisfied its duty to 
assist in obtaining evidence.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).
 


In both the notice of disagreement and the statement attached 
to the VA Form 9, the veteran listed a variety of 
symptomatology believed to be consistent with an evaluation 
in excess of 30 percent; however, no additional sources of 
information were provided.  Id. Thus, there is no outstanding 
evidence VA was unable to obtain that would require 
notification of same.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).

The veteran's own opinions regarding the psychiatric effects 
of his PTSD are discussed in further detail below. 

The veteran has been notified of his procedural and appellate 
rights.  The RO has provided him with notice of the laws and 
regulations pertaining to an increased evaluation.  For 
example, in the September 1999 statement of the case, the RO 
provided the veteran with specific citations to the laws and 
regulations pertaining to his PTSD claim.  It notified him of 
his appellate rights and provided a discussion of why the 
claim had not been established thus far.  In February 2000, 
the RO sent a letter notifying him his records were being 
transferred to the Board.  The letter reiterated other 
appellate rights, such as the right to representation, the 
right to a hearing, and the right to submit additional 
evidence.

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he has 
in fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).  In October 2001, the Board received a copy of a 
June 2001 treating physician's letter, and it has been 
associated with the claims file and considered in connection 
with the claim.  The physician's letter was accompanied by 
the representative's statement that no further evidence or 
argument would be submitted in this matter.     

Two months after the veteran alleged his PTSD had worsened, 
VA conducted a general psychiatric examination.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The results of this examination have since been associated 
with the claims file and adequately presents the current 
level of disability, such that reexamination is not required.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95. 

As noted earlier, a hearing before a travel Member of the 
Board was scheduled, but the veteran withdrew his request for 
a hearing.  38 C.F.R. § 20.702(e).  

In sum, the Board has evaluated the veteran's claim in light 
of the duty to assist and notice provisions of the VCAA and 
finds that all relevant provisions have been met considering 
the facts of this case, as set forth.  The Board finds that 
duty to assist in the collection of evidence has been 
completed as defined in the new regulations,   and no 
additional notification from VA prior to adjudication is 
necessary. 

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  On 
remand, the Board has been afforded the opportunity to 
reapply the VCAA pursuant to the new implementing regulations 
and the Court's recent interpretation of the law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


II. Increased Evaluation

In June 1998, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation of 
PTSD.  In March 1999, the veteran specifically indicated his 
PTSD had worsened since the initial grant by the RO.  

The Board will thus consider only whether the current level 
of disability warrants assignment of more than a 30 percent 
evaluation, as mandated by the Court in Francisco, supra. Cf, 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  The probative 
evidence of record does not show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The competent and probative evidence does not show flattened 
affect or abnormal speech patterns.  His speech has 
consistently been described as normal in recent treatment and 
examination notes.  As early as his December 1997 
compensation and pension examination, he showed no evidence 
of speech impediments.  In May 1998, his speech was normal in 
rate and volume.  His normal speech is evident when he is 
attends treatment for physical rather than psychiatric 
problems as well.  For instance, in March 1998 during 
hypertension treatment, he was described as verbal and 
cooperative.       

The competent and probative evidence does not show panic 
attacks occurring more than once a week.  The May 1999 
examination indicated "no history of frank panic attacks."  
Similarly, his memory and judgment have been found to be 
essentially intact with no more than moderate impairment, 
termed by medical records as "slight" or "grossly intact."

Also, the competent and probative evidence shows the veteran 
retains the ability for abstract thinking.  Although there is 
notation his concentration was poor in 1997, current evidence 
reflects it is not impaired.  His motivation is intact, as 
evidenced not only by the psychiatric evaluations but by 
other evidence of record, such as his reported attempts to 
maintain a higher level of health through exercise and diet.    

Medical examiners have not reported that the veteran has 
obsessional rituals that interfere with routine activities.  
No medical professional has stated that the veteran is 
illogical, obscure, or irrelevant.  Instead, he has 
consistently been described as oriented to time, person, 
place, and situation.  His thought processes have been 
described as free of loose associations.  

The record reflects that veteran has maintained a meaningful 
relationship with his wife for approximately 30 years, and 
maintained gainful employment at least until 1998 when he was 
laid off, quite possibly for reasons other than his 
psychiatric disability alone, as records indicate some level 
of physical disability as limiting the ability to perform a 
full range of work.

Of particular significance, the most recent examination, in 
May 1999, revealed no evidence of impairment of thought 
process or communication, delusions or hallucinations, 
inappropriate behavior, suicidal or homicidal thoughts, 
memory loss or impairment.  The veteran did not display 
depression, anxiety, or impaired impulse control.  He was 
oriented to person, place, and time.  He was appropriately 
dressed and groomed.

Also on the most recent examination, a GAF of 57 was 
reported, indicative of  "moderate symptoms...OR moderate 
difficulty in social, occupational, or school 
functioning..."  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125, 
4.130. 

As these findings are relatively consistent with the PTSD 
treatment records from the Sepulveda VAMC, the Board 
considers the May 1999 examination highly probative of the 
level of current disability.    

The Board has carefully considered the competent opinion 
offered by Dr. RJK but finds that it lacks probative value.  
The opinion suggests a severity of PTSD symptomatology 
consistent with a 50 percent evaluation or higher; however, 
the opinion is both internally inconsistent and inconsistent 
with other substantial evidence of record.  For these 
reasons, the opinion is rejected.  Quiamco v. Brown, 6 Vet. 
App. 304, 308 (1994). 

The PTSD treatment records, despite noting a reduced 
reliability to function socially and occupationally, fail to 
document the symptomatology necessary for a 50 percent 
evaluation.  In Dr. RJK's own narrative statement, he states 
that "the rage episodes have become almost completely 
subdued."  Over the nine months since he started treating 
the veteran, Dr. RJK also observed that "the re-experiencing 
symptoms have become significantly reduced in frequency."  

Moreover, the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
medical evidence has been rejected in the context of veterans 
benefits claims.  White v. Principi, 243 F. 3d 1378 (Fed. 
Cir. 2001).  Indeed, the opinion of Dr. RJK is probative 
insofar as it suggests a reduction of the current 30 percent 
evaluation because it details the success of medication in 
curbing rage episodes and other symptomatology associated 
with the current level of PTSD.

Although the regulations pertaining to PTSD were amended 
effective November 7, 1996, there has been no change in the 
law during the appeals process to warrant any Karnas 
consideration.  See Karnas, supra. 

In both the notice of disagreement and VA Form 9, the veteran 
has provided a significant list of symptoms he claims are the 
result of his current level of PTSD.  




Although he is competent to observe his own signs and 
symptoms, his opinions regarding causation or etiology are 
medical conclusions that cannot be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board cannot substitute its own 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

As the criteria for the next higher evaluation of 50 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.


III. Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran has indicated that his PTSD has worsened to the 
extent he is unable to work.  Correspondingly, he has 
indicated that his poor occupational skills, such as 
inability to work independently, prevent employment.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD disability 
affects his employability in ways not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  



If anything, the limited evidence in this regard shows he has 
worked a substantial number of years post-service and was 
laid off from his last job after 5 or 6 years of employment.  

While not reported elsewhere in the record, Dr. RJK's 
narrative statement, dated in June 2001, reveals that the 
veteran "currently works as [a] property administrator on a 
computer."  Although Dr. RJK notes the veteran was moved 
from the position, there is no indication he was released 
from employment altogether.     

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

He has not presented a disability picture so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  Nor does the evidence indicate 
that PTSD has markedly interfered with employment or resulted 
in frequent hospitalizations or inpatient care as to render 
impractical the application of regular schedular standards.  
Referral in this instance is therefore not warranted. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
The Board concludes that the competent and probative evidence 
shows the veteran is not entitled to an evaluation in excess 
of 30 percent for PTSD.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 30 percent for PTSD.  See Gilbert, supra; 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

